
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.5.1


[Indemnitee Name]


INDEMNIFICATION AGREEMENT


        This Indemnification Agreement ("Agreement") is made as of this    day
of            , 200  , by and between DPAC Technologies Corp., a California
corporation (the "Company"), and                        , an individual
("Indemnitee").

        WHEREAS, the Company desires to attract and retain the services of
highly qualified individuals, such as Indemnitee, to serve as officers and
directors of the Company and to indemnify its officers and directors so as to
provide them with the maximum protection permitted by law;

        WHEREAS, the Company and Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting officers and directors
to expensive litigation risks at the same time that the availability and
coverage of liability insurance has been severely limited; and

        WHEREAS, Indemnitee does not regard the current protection available as
adequate under the present circumstances, and Indemnitee and other officers and
directors of the Company may not be willing to continue to serve as officers and
directors without additional protection.

        NOW, THEREFORE, for good and valuable considerations, receipt and
sufficiency of which is hereby acknowledged, the Company and Indemnitee hereby
agree as follows:

        1.    Indemnification.    

        (a)    Third Party Proceedings.    The Company shall indemnify and hold
harmless Indemnitee in the event that Indemnitee is or was a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative, or
any inquiry or investigation that Indemnitee in good faith believes might lead
to the institution of any such action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by or in the
right of the Company or any subsidiary of the Company to procure a judgment in
its favor) by reason of the fact that Indemnitee is or was or was acting in a
capacity as a director, officer, employee or agent of the Company, or any
subsidiary of the Company, or by reason of the fact that Indemnitee is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise,
to the fullest extent permitted by the California General Corporation Law, as
the same exists or may hereafter be amended (but, in the case of any such
amendment with reference to events occurring prior to the effective date
thereof, only to the extent that such amendment permits the Company to provide
broader indemnification rights than such law permitted the Company to provide
prior to such amendment) against all expenses, liabilities and losses (including
attorneys' fees and costs, judgments, fines and amounts paid or to be paid in
any settlement if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) actually and reasonably incurred by
Indemnitee in connection with such action, suit or proceeding if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
best interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe Indemnitee's conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in the best
interests of the Company, or, with respect to any criminal action or proceeding,
had reasonable cause to believe that Indemnitee's conduct was unlawful.

1

--------------------------------------------------------------------------------



        (b)    Proceedings by or in the Right of the Company.    The Company
shall indemnify and hold harmless Indemnitee in the event that Indemnitee is or
was a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding by or in the right of the Company or any
subsidiary of the Company to procure a judgment in its favor by reason of the
fact that Indemnitee is or was or was acting in a capacity as a director,
officer, employee or agent of the Company, or any subsidiary of the Company, or
by reason of the fact that Indemnitee is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, to the fullest extent
permitted by the California General Corporation Law, as the same exists or may
hereafter be amended (but, in the case of any such amendment with reference to
events occurring prior to the effective date thereof, only to the extent that
such amendment permits the Company to provide broader indemnification rights
than such law permitted the Company to provide prior to such amendment) against
all expenses, liabilities and losses (including attorneys' fees and costs,
judgments, fines and amounts paid or to be paid in any settlement), in each case
to the extent actually and reasonably incurred by Indemnitee in connection with
the defense or settlement of such action or suit if Indemnitee acted in good
faith and in a manner that Indemnitee reasonably believed to be in the best
interests of the Company and its shareholders, except that no indemnification
shall be made pursuant to this Section 2(b) for the following: (1) in respect of
any claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Company in the performance of Indemnitee's duty to the Company and
its shareholders, unless and only to the extent that the court in which the
proceeding is or was pending shall determine upon application that, in view of
all the circumstances of the case, Indemnitee is fairly and reasonably entitled
to indemnity for expenses and then only to the extent that the court shall
determine; (2) of amounts paid in settling or otherwise disposing of a pending
action without court approval; (3) of expenses incurred in defending a pending
action which is settled or otherwise disposed of without court approval; or
(4) in respect of an action brought by or in the right of the Company for breach
of Indemnitee's duties to the Company and its shareholders, of liability of
Indemnitee (i) for acts or omissions that involve intentional misconduct or a
knowing and culpable violation of law, (ii) for acts or omissions that
Indemnitee believes to be contrary to the best interests of the Company or its
shareholders or that involve the absence of good faith on the part of
Indemnitee, (iii) for any transaction from which Indemnitee derived an improper
personal benefit, (iv) for acts or omissions that show a reckless disregard for
Indemnitee's duty to the Company or its shareholders in circumstances in which
Indemnitee was aware, or should have been aware, in the ordinary course of
performing Indemnitee's duties, of a risk of serious injury to the Company or
its shareholders, (v) for acts or omissions that constitute an unexcused pattern
of inattention that amounts to an abdication of the Indemnitee's duty to the
Company or its shareholders, (vi) under Section 310 of the California General
Corporation Law, (vii) under Section 316 of the California General Corporation
Law.    In making the determination whether indemnification would not be
permitted under applicable law, the termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon plea of nolo
contendre or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in the best interests of the Company, or, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee's
conduct was unlawful.

        (c)    Mandatory Payment of Expense.    To the extent that Indemnitee
has been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Subsections (a) and (b) of this Section or the defense
of any claim, issue or matter therein, Indemnitee shall be indemnified against
expenses (including attorneys' fees) actually and reasonably incurred by
Indemnitee in connection therewith.

2

--------------------------------------------------------------------------------






        2.    Expenses; Indemnification Procedure.    

        (a)    Payment of Expenses.    The Company shall promptly reimburse or
pay as and when incurred all expenses incurred by Indemnitee in connection with
the investigation, defense, settlement or appeal of any civil or criminal
action, suit or proceeding referenced in Section 2(a) or (b) hereof (but not
amounts actually paid in settlement of any such action, suit or proceeding);
provided, however, that the Company shall not be required to make any such
payment to or for the Indemnitee to the extent expressly prohibited by law as
determined by controlling legal precedent and the Reviewing Party. Indemnitee
hereby undertakes to repay such amounts advanced only if, and to the extent
that, it shall ultimately be determined that Indemnitee is not entitled to be
indemnified by the Company as authorized hereby; provided, however, that the
Company shall not be required to make any such advance to the extent prohibited
by law. The advances to be made hereunder shall be paid by the Company to
Indemnitee within ten (10) days following delivery of a written request therefor
by Indemnitee to the Company accompanied by reasonable documentation of such
expenses being incurred in such connection.

        (b)    Notice/Cooperation by Indemnitee.    Indemnitee shall, as a
condition precedent to his right to be indemnified under this Agreement, give
the Company notice in writing as soon as practicable of any claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement; however, failure to provide such notice shall not be construed as a
waiver of any right of Indemnitee to an advance or indemnification hereunder. In
addition, Indemnitee shall give the Company such information and cooperation as
it may reasonably request and as shall be within Indemnitee's power.

        (c)    Procedure for Indemnification.    After the final disposition of
any action, suit or proceeding covered by this Agreement, Indemnitee shall send
to the Company a written request for any indemnification sought under this
Agreement. No later than thirty (30) days following receipt by the Company of
such request, the Company shall deliver such request to an appropriate Reviewing
Party for its review pursuant to this Agreement and shall cause the
indemnification provided hereunder to be authorized and paid, so long as during
such 30-day period the Reviewing Party has not determined that indemnification
would not be permitted under applicable law; provided that if either the Board
of Directors of the Company or the shareholders of the Company determine that
indemnification would be permitted under applicable law, then the Company shall
cause the indemnification provided hereunder to be authorized and paid
regardless of the determination of the Reviewing Party. The Indemnitee and
Indemnitee's counsel shall be given an opportunity to be heard and to present
evidence on his behalf in connection with such determination by the Reviewing
Party.

        (d)    Right of Indemnitee to Bring Suit.    The rights of Indemnitee to
bring suit against the Company under this Agreement include the following:

        (i)    If a claim under this Agreement, under any statute, or under any
provision of the Company's Articles of Incorporation or Bylaws providing for
indemnification, is not paid in full by the Company within forty-five (45) days
after a written request for payment thereof has first been received by the
Company, Indemnitee may, but need not, at any time thereafter bring an action
against the Company to recover the unpaid amount of the claim and, subject to
Section 16 of this Agreement, Indemnitee shall also be entitled to be paid for
the expenses (including attorneys' fees) of bringing such action.

        (ii)   If there has been no determination by the Reviewing Party or if
the Reviewing Party determines that Indemnitee substantively would not be
permitted to be indemnified in whole or in part under applicable law, Indemnitee
shall have the right to bring suit seeking a new determination by the court
based on a complete presentation of facts or challenging any such determination
by the Reviewing Party or any aspect thereof.

3

--------------------------------------------------------------------------------






        It shall be a defense to any action described in paragraphs (i) and
(ii) above (other than an action brought to enforce a claim for expenses
incurred in connection with any action, suit or proceeding in advance of its
final disposition) that Indemnitee has not met the standards of conduct which
make it permissible under applicable law for the Company to indemnify Indemnitee
for the amount claimed, but the burden of proving such defense shall be on the
Company and Indemnitee shall be entitled to receive interim payments of expenses
pursuant to Section 2(a) unless and until such defense may be finally
adjudicated by court order or judgment from which no further right of appeal
exists. It is the parties' intention that if the Company contests Indemnitee's
right to indemnification, the question of Indemnitee's right to indemnification
shall be for the court to decide, and neither the failure of the Company
(including its Board of Directors, any committee or subgroup of the Board of
Directors, independent legal counsel, its shareholders or other Reviewing Party)
to have made a determination that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct
required by applicable law, nor an actual determination by the Company
(including its Board of Directors, any committee or subgroup of the Board of
Directors, independent legal counsel, its shareholders or other Reviewing Party)
that Indemnitee has not met such applicable standard of conduct, shall create a
presumption that Indemnitee has or has not met the applicable standard of
conduct or, in the case of such an action brought by Indemnitee, be a defense to
such action.

        (e)    Notice to Insurers.    If, at the time of the receipt of a notice
of a claim pursuant to Section 2(b) hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the procedure
set forth in the respective policies. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies.

        (f)    Selection of Counsel.    In the event the Company shall be
obligated under Section 2(a) hereof to pay the expenses of any proceedings
against Indemnitee, the Company, if appropriate, shall be entitled to assume the
defense of such proceeding, with counsel approved by Indemnitee, upon the
delivery to Indemnitee of written notice of its election to do so. After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of separate counsel subsequently
incurred by Indemnitee with respect to the same proceeding for so long as the
Company continues to employ and pay such counsel, provided that Indemnitee shall
have the right to employ his counsel in any such proceeding at Indemnitee's
expense. If the employment of counsel by Indemnitee has been previously
authorized by the Company, and Indemnitee shall have reasonably concluded that
there may be a material conflict of interests between the Company and Indemnitee
in the conduct of such defense, then the fees and expenses of Indemnitee's
separate and independent counsel shall be at the expense of the Company.

        3.    Additional Indemnification Rights; Nonexclusivity.    

        (a)    Scope.    Notwithstanding any other provision of this Agreement,
the Company hereby agrees to indemnify Indemnitee to the fullest extent
permitted by law notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Company's Articles of
Incorporation, the Company's Bylaws or by statute. In the event of any change in
any applicable law, statute or rule which narrows the right of a California
corporation to indemnify a member of its Board of Directors or an officer, such
change, to the extent not otherwise required by such law, statute or rule to be
applied to this Agreement, shall have no effect on this Agreement or the
parties' rights and obligations hereunder.

        (b)    Nonexclusivity.    The indemnification provided by this Agreement
shall not be deemed exclusive of any rights to which Indemnitee may be entitled
under the Company's Articles of Incorporation, its Bylaws, any agreement, any
vote of shareholders or disinterested Directors, the

4

--------------------------------------------------------------------------------






General Corporation Law of the State of California or California Labor Code
Section 2802(a), or otherwise, both as to action in Indemnitee's official
capacity and as to action in any other capacity while holding such office. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity even
though he may have ceased to serve in such capacity at the time of any action,
suit or other covered proceeding, and shall inure to the benefit of the estate,
heirs, executors and administrators of Indemnitee.

        4.    Partial Indemnification.    If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the expense, judgments, fines or penalties actually or reasonably
incurred by him in the investigation, defense, appeal or settlement of any civil
or criminal action, suit or proceeding, but not, however, for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such expenses, judgments, fines or penalties to which Indemnitee is entitled.

        5.    Mutual Acknowledgment.    Both the Company and Indemnitee
acknowledge that in certain instances, Federal law or applicable public policy
may authorize a governmental authority to prohibit the Company from indemnifying
its directors and officers under this Agreement or otherwise. For instance,
Indemnitee understands and acknowledges that the Company has undertaken or may
be required in the future to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Company's right under public policy to
indemnify Indemnitee.

        6.    Officer and Director Liability Insurance.    The Company shall,
from time to time, make the good faith determination whether or not it is
practicable for the Company to obtain and maintain a policy or policies of
insurance with reputable insurance companies providing the Indemnitee with
coverage for losses from wrongful acts, or to ensure the Company's performance
of its indemnification obligations under this Agreement, whether or not it is
practicable to obtain such insurance for other officers and directors of the
Company. Among other considerations, the Company will weigh the costs of
obtaining such insurance coverage against the protection afforded by such
coverage. Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain such insurance if the Company determines in good faith that
such insurance is not reasonably available, if the premium costs for such
insurance are disproportionate to the amount of coverage provided, if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if Indemnitee is covered by similar insurance
maintained by a subsidiary or parent of the Company, provided that the Company
make some other provision to help ensure the Company's performance of its
indemnification obligations, such as the creation and funding of a trust for a
ready source of indemnification payments for Indemnitee and all other
indemnitees under similar agreements.

        7.    Severability.    Nothing in this Agreement is intended to require
or shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law. The Company's inability, pursuant to court order,
to perform its obligations under this Agreement shall not constitute a breach of
this Agreement. The provisions of this Agreement shall be severable as provided
in this Section. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

        8.    Exceptions.    Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

        (a)    Claims Initiated by Indemnitee.    To indemnify or advance
expenses to Indemnitee with respect to proceedings or claims initiated or
brought voluntarily by Indemnitee and not by way of defense, except with respect
to proceedings brought to establish or enforce a right to

5

--------------------------------------------------------------------------------



indemnification under this Agreement or any other statute or law or otherwise as
required under Section 317 of the California General Corporation Law, but such
indemnification or advancement of expenses may be provided by the Company in
specific cases if the Board of Directors has approved the initiation or bringing
of such suit; or

        (b)    Lack of Good Faith.    To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any proceeding instituted by Indemnitee
to enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee in such
proceeding was not made in good faith (e.g., was "frivolous"); or

        (c)    No Duplication of Payments.    To indemnify Indemnitee for
expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) to the extent Indemnitee has otherwise actually received payment
(under any insurance policy or otherwise) of the amounts otherwise indemnifiable
hereunder; or

        (d)    Claims Under Section 16(b).    To indemnify Indemnitee for
expenses and the payment of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute.

        9.    Subrogation.    In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

        10.    Construction of Certain Phrases.    

        (a)   For purposes of this Agreement, references to the "Company" shall
include, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, and employees or agents, so that
if Indemnitee is or was a director, officer, employee or agent of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, Indemnitee shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

        (b)   For purposes of this Agreement, references to "other enterprises"
shall include employee benefit plans; references to "fines" shall include any
excise taxes assessed on Indemnitee with respect to an employee benefit plan;
and references to "serving at the request of the Company" shall include any
service as a director, officer, employee or agent of the Company which imposes
duties on, or involves services by, such director, officer, employee or agent
with respect to an employee benefit plan, its participants, or beneficiaries;
and if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan, Indemnitee shall be deemed to have acted in a manner "not
opposed to the best interests of the Company" as referred to in this Agreement.

        11.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

        12.    Survival.    The Company acknowledges that in continuing to
provide services to the Company, Indemnitee is relying on this Agreement.
Accordingly, the Company agrees that its obligations hereunder will survive
(A) any actual or purported termination of this Agreement by the Company or its
successors or assigns whether by operation of law or otherwise, and
(B) termination of Indemnitee's services to the Company, whether such services
were terminated by the Company or Indemnitee, with

6

--------------------------------------------------------------------------------




respect to any Claim, whether or not such Claim is made, threatened or commenced
before or after the actual purported termination of this Agreement or the
termination of Indemnitee's services to the Company. Nothing contained in this
Agreement is intended to create in Indemnitee any right to continued employment.

        13.    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by written
agreement in form and substance reasonably satisfactory to Indemnitee, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

        14.    Attorneys' Fees.    In the event that any action is instituted by
Indemnitee under this Agreement to enforce or interpret any of the terms hereof,
Indemnitee shall be entitled to be paid all court costs and expenses, including
reasonable attorneys' fees and costs, incurred by Indemnitee with respect to
such action, unless as a part of such action, the court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
as a basis for such action were not made in good faith or were frivolous. In the
event of an action instituted by or in the name of the Company under this
Agreement, or to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all court costs and expenses, including
attorneys' fees and costs, incurred by Indemnitee in defense of such action
(including with respect to Indemnitee's counterclaims and cross-claims made in
such action), unless as a part of such action the court determines that each of
Indemnitee's material defenses to such action were made in bad faith or were
frivolous.

        15.    Notice.    All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed duly
given (i) if transmitted via facsimile, (ii) if delivered by hand and receipted
for by the party addressed, on the date of such receipt, or (iii) if mailed by
domestic certified or registered mail with postage prepaid, on the third
business day after the date postmarked. Addresses for notice to either party are
as shown on the signature page of this Agreement, as subsequently modified by
any written notice given from time to time to the other party in the manner
described above.

        16.    Choice of Law.    This Agreement shall be governed in all
respects, including validity, interpretation and effect, by the laws of the
State of California (without giving effect to the provisions thereof relating to
conflicts of law).

        17.    Amendments.    This Agreement may not be amended without the
agreement in writing of the Company and Indemnitee.

        IN WITNESS WHEREOF, the parties hereto have executed this
Indemnification Agreement as of the date first above written.

DPAC TECHNOLOGIES CORP.

 
 
   
By:     

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------

   

Address:    7321 Lincoln Way
Garden Grove, California 92641
FAX:    714-899-7579

7

--------------------------------------------------------------------------------



AGREED TO AND ACCEPTED:

INDEMNITEE:

 
   
   


--------------------------------------------------------------------------------

(Signature)        

Name: [Indemnitee Name]

8

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.5.1



INDEMNIFICATION AGREEMENT
